Fill in this information to identify your case:

 

 

 

Debtor1 Keith Phillip Harenda

First Name Middle Narne Last Narne
Debtor 2
(Spouse if. t:|ing) Firsl Narne M£ddle Name Lasl Name

Unifed States Bankruptcy Cour‘t for the: EASTERN DlSTRtCT OF WlSCONSlN

Case number 19-20944
(ifknown) l:| Checkifthisisan

amended tiling

 

Official Form 1066
Schedule G: Executory Contracts and Unexpired Leases 12115

Be as complete and accurate as possible. |f two married people are filing together, both are equally responsible for supplying correct
information if more space is needed. copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?
l No. Check this box and me this form Wlth the court with your other schedutes. You have nothing else to report on this form_
l:] Yes. Fi|| in ai| otthe information beiow even if the contacts of!eases are tisted on Scheduie A/B.'Property [0ft`:cial Form 106 NB).

2_ List separately each person or company with whom you have the contract or loase. Then state what each contract or lease is for (for
example, rent. vehicle lease, cell phone). See the instructions forthis form in the instruction booklet for more examples of executory contracts
and unexpired leases.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

person or company with whom you have the contractor lease State what the contractor fease is for
r\.lamel Number. Su'ee:` City, Slata and ZiP Code
2.‘|
Narne
Number Street
City State ZlP Code
2.2
Name
Number Street
Cit'y _ State ZtP Code
2.3
Name
Number Street
City it_arte ZtP Code
2.4
Narne
Number Street
City State ZlP Code T_ __
2.5
Name
Number Street
Clty Slate ZlP Code
Ofticial Form 1056 Schedule G: Executory Contracts and Unexpired Leases Page 1 uf 1
Suftware Cnpynght (c) 1996-2018 Besl Case, LLC - www,beslr_asoioom Besl Cae.a Banl<rug\cy

Case 19-20944-beh Doc 19 Filed 02/18/19 Page 1 of 1

